DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 8/12/2021. Claims 1-20, are pending in the application. Claims 1- 2, 4, 6, 8-9, 11, 13, 15-16, and 18-19 are amended.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 8/12/2021 have been fully considered but they are not persuasive. In view of the claim amendments, the rejections are being updated accordingly. 
In regards to independent claim 1, Applicant argued that, “While Applicants acknowledge that Sweeney may 'automatically' manage semantic relationships of concepts based on a user manipulating graphical representations on a user interface, Applicants respectfully note that Sweeney does not appear to disclose here or elsewhere that this manipulation results in creating a template which is used by a time-series data application” as recited in claim 1.
Examiner respectfully disagrees with the above arguments.
In response to the arguments, it is submitted the cited limitations are being properly addressed by Sweeney based at least on Sweeney disclosing the following:

Sweeney continues to disclose in paragraph [0066], “In the description that follows, a semantic network is used as an example data structure, and a thought cloud is used as an example user interface for the semantic network. However, it should be understood that the data structure could be any data structure comprising data entities and relationships between the data entities, wherein user context properties are associable with the data entities.” 
Based on Sweeney’s teaching, the user’s manipulation of the semantic network creates a “template” because the specification states in paragraph [0018], “It should be noted that a data transformation template may be generic implementation of a data transformation logic (e.g. a piece of application/software code) parameterized with respect to certain input (e.g. code variable unknown until execution).” Additionally, the specification states in paragraph [0065] that “The data transformation template (e.g., a data transformation code template) may leverage semantic queries to retrieve input data sources based on semantic concepts.” 
Sweeney also teaches that the “template” is used by a time-series data application as claimed, in paragraph [0114], which states, “the underlying semantic network data structure may be augmented to include or to couple to a database having time-series capability.”

In addition, the amended limitations in independent claim 1, and similar amendments in independent claims 8, and 15 of “wherein the one or more data transformation templates comprise a time-aggregation of a sum of all data flows from child concepts descending from the concepts used to produce time-series data cleaned from outliers” is nonfunctional descriptive material and is not functionally involved in the step recited. The mapping step would be performed the same regardless of the data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the mapping step with any type of data because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
In regards to independent claims 8 and 15, the emphasized limitations that the Applicant agues in claims 8 and 15 are similar to the emphasized limitations of claim 1, which have been addressed above. See the response of claim 1 above for explanation.
Thus, it is submitted that the cited amended limitations are properly disclosed by at least Sweeney. For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney et al. (US 20160210296 A1), hereinafter Sweeney.

Regarding Claim 1, Sweeney discloses a method for intelligent management of data flows in a computing environment by a processor comprising: 
automatically creating and managing one or more data transformation templates in time-series data applications according to concepts ([0061]: The user can also create, edit or delete concepts from the semantic network by manipulating the interface components. By managing this contextual or graphical representation of the semantic network, the user is actually causing the invention to automatically create or manipulate the relationships of the semantic network), 
one or more instances of the concepts ([0020]: The data entities are displayed by means of the user interface, enabling one or more users to interact with the data structure), relationships between the concepts ([0020]: The user interface enables a user to define the relationships between new and existing data entities), and 
a mapping of the concepts to one or more data sources ([0061]: The labels or other interface components populated on the user interface are mapped to the relationships. The relationships are inferred from the mapping of the concepts on the user interface as managed by the user), 
wherein the one or more data transformation templates comprise a time-aggregation of a sum of all data flows from child concepts descending from the concepts used to produce time-series data cleaned from outliers ([0112]: the upper portion 92 of the FIG. 9 interface may display represents a global view of curated data from all users in a community; [0114]: When it is desired to be able to keep track of changes to the data over time, by time and who made the change, the underlying semantic network data structure may be augmented to include or to couple to a database having time-series capability, such that each change is recorded in the database and labelled by a time stamp and user identification. If users are organized into groups, an aspect of the database or a related database or table would include user-group affiliations).

Regarding Claim 2, Sweeney discloses the method of claim 1, further including
 the one or more instances of the concepts, the relationships between the concepts (Fig. 9; [0114]: When it is desired to be able to keep track of changes to the data over time, by time and who made the change, the underlying semantic network data structure may be augmented to include or to couple to a database having time-series capability), 
and the mapping of the concepts to the one or more data sources ([0061]: The relationships are inferred from the mapping of the concepts on the user interface as managed by the user).

Regarding Claim 3, Sweeney discloses the method of claim 1, further including
receiving the one or more data transformation templates and meta information specifying concepts of inputs and outputs of the data transformation ([0069]: The user may be provided with tools by the user interface including adding concepts to or modifying concepts in the semantic network and means by which to manipulate the hierarchical or polyhierarchical relationships in the semantic network; [0077]: For example, a semantic engine for generating a semantic network may be provided for receiving user interaction information (a context) from which an active concept may be derived).

Regarding Claim 4, Sweeney discloses the method of claim 1, further including 
creating one or more instances of the one or more data transformation templates applied to the one or more data sources that match the one or more instances of a concept describing input data to the one or more data transformation templates ([0059]: For example, where the data structure is a semantic network, the user interface enables the creation and management of a contextual or graphical representation of the semantic network. The user interface is populated with interface components that are matched or correspond to the concepts and relationships. The interface components may, for example, be labels corresponding to representations of the concepts).

Regarding Claim 5, Sweeney discloses the method of claim 1, further including 
creating new data sources representing an output of the one or more data transformation templates ([0065]: Embodiments disclosed herein also comprise a user interface for a semantic network in which users are provided with a plurality of suggested labels representing concepts in the semantic network that are potentially related to one or more labels input by the user to the user interface) and
mapping the new data sources to the concepts describing the output of the one or more data transformation templates ([0065]: The user can optionally approve the suggested labels, whose mapping implicitly results in inferred relationships to other concepts in the semantic network, enabling the creation of new relationships from the existing concepts to the concept represented by the suggested label).

Regarding Claim 6, Sweeney discloses the method of claim 1, further including mapping the time-series data, the one or more data sources, and the concepts, or a combination thereof to a semantic database ([0114]: When it is desired to be able to keep track of changes to the data over time, by time and who made the change, the underlying semantic network data structure may be augmented to include or to couple to a database having time-series capability, such that each change is recorded in the database and labelled by a time stamp and user identification. If users are organized into groups, an aspect of the database or a related database or table would include user-group affiliations).

Regarding Claim 7, Sweeney discloses the method of claim 1, further including: 
monitoring and detecting one or more changes in the one or more data sources and the concepts ([0112]: Further, using the lower portion 94 of the interface of FIG. 9, any user from the community can add concepts, curate and then archive those changes to the global view. Optionally, community users may be given the ability (rights) to see the changes that (all or select) other users have made. Within a corporation for example, permissions to view and change data might be given on a departmental basis. That is, different departments (from an enterprise perspective) may participate through creating legends or other identifiers for their changes (e.g., blue represents the legal team, red represents the design team, green represents the research group, etc.)); or
creating additional data transformation templates upon determining the one or more data transformation templates are invalid ([0105]: The user can set a minimum and/or a maximum value of some criterion (for example, density or confidence) for the inclusion of concepts in the suggested set. If a minimum and maximum are set the user can create a window for inclusion rather than a simple hurdle).

Regarding Claim 8, Sweeney discloses a system for providing intelligent management of data flows in a computing environment, comprising: one or more processors with executable instructions that when executed cause the system to ([0021]: Some embodiments discussed herein also provide a system configured to execute a computer-implemented method for displaying a data structure): 
automatically create and manage one or more data transformation templates in time-series data applications according to concepts ([0061]: The user can also create, edit or delete concepts from the semantic network by manipulating the interface components. By managing this contextual or graphical representation of the semantic network, the user is actually causing the invention to automatically create or manipulate the relationships of the semantic network), 
one or more instances of the concepts ([0020]: The data entities are displayed by means of the user interface, enabling one or more users to interact with the data structure), relationships between the concepts ([0020]: The user interface enables a user to define the relationships between new and existing data entities), and 
a mapping of the concepts to one or more data sources ([0061]: The labels or other interface components populated on the user interface are mapped to the relationships. The relationships are inferred from the mapping of the concepts on the user interface as managed by the user), 
wherein the one or more data transformation templates comprise a time-aggregation of a sum of all data flows from child concepts descending from the concepts used to produce time-series data cleaned from outliers ([0112]: the upper portion 92 of the FIG. 9 interface may display represents a global view of curated data from all users in a community; [0114]: When it is desired to be able to keep track of changes to the data over time, by time and who made the change, the underlying semantic network data structure may be augmented to include or to couple to a database having time-series capability, such that each change is recorded in the database and labelled by a time stamp and user identification. If users are organized into groups, an aspect of the database or a related database or table would include user-group affiliations).

Regarding Claim 9, Sweeney discloses the system of claim 8, wherein the executable instructions further represent a semantic description of the time-series data applications using a semantic database according to the concepts, the one or more instances of the concepts, the relationships between the concepts (Fig. 9; [0114]: When it is desired to be able to keep track of changes to the data over time, by time and who made the change, the underlying semantic network data structure may be augmented to include or to couple to a database having time-series capability), and 
the mapping of the concepts to the one or more data sources ([0061]: The relationships are inferred from the mapping of the concepts on the user interface as managed by the user).

Regarding Claim 10, Sweeney discloses the system of claim 8, wherein the executable instructions further receive the one or more data transformation templates and meta information specifying the concepts of inputs and outputs of the data transformation ([0069]: The user may be provided with tools by the user interface including adding concepts to or modifying concepts in the semantic network and means by which to manipulate the hierarchical or polyhierarchical relationships in the semantic network; [0077]: For example, a semantic engine for generating a semantic network may be provided for receiving user interaction information (a context) from which an active concept may be derived).

Regarding Claim 11, Sweeney discloses the system of claim 8, wherein the executable instructions further create one or more instances of the one or more data transformation templates applied to the one or more data sources that match the one or more instances of the concepts describing input data to the one or more data transformation templates ([0059]: For example, where the data structure is a semantic network, the user interface enables the creation and management of a contextual or graphical representation of the semantic network. The user interface is populated with interface components that are matched or correspond to the concepts and relationships. The interface components may, for example, be labels corresponding to representations of the concepts).

Regarding Claim 12, Sweeney discloses the system of claim 8, wherein the executable instructions further create new data sources representing an output of the one or more data transformation templates and mapping the new data sources to the concepts describing the output of the one or more data transformation templates ([0065]: Embodiments disclosed herein also comprise a user interface for a semantic network in which users are provided with a plurality of suggested labels representing concepts in the semantic network that are potentially related to one or more labels input by the user to the user interface).

Regarding Claim 13, Sweeney discloses the system of claim 8, wherein the executable instructions further map the time-series data, the one or more data sources, and the concepts, or a combination thereof to a semantic database ([0114]: When it is desired to be able to keep track of changes to the data over time, by time and who made the change, the underlying semantic network data structure may be augmented to include or to couple to a database having time-series capability, such that each change is recorded in the database and labelled by a time stamp and user identification. If users are organized into groups, an aspect of the database or a related database or table would include user-group affiliations).

Regarding Claim 14, Sweeney discloses the system of claim 8, wherein the executable instructions further: 
monitor and detect one or more changes in the one or more data sources and the concepts ([0112]: Further, using the lower portion 94 of the interface of FIG. 9, any user from the community can add concepts, curate and then archive those changes to the global view. Optionally, community users may be given the ability (rights) to see the changes that (all or select) other users have made. Within a corporation for example, permissions to view and change data might be given on a departmental basis. That is, different departments (from an enterprise perspective) may participate through creating legends or other identifiers for their changes (e.g., blue represents the legal team, red represents the design team, green represents the research group, etc.)); or 
create additional data transformation templates upon determining the one or more data transformation templates are invalid ([0105]: The user can set a minimum and/or a maximum value of some criterion (for example, density or confidence) for the inclusion of concepts in the suggested set. If a minimum and maximum are set the user can create a window for inclusion rather than a simple hurdle).

Regarding Claim 15, Sweeney discloses a computer program product for, by one or more processors, providing intelligent management of data flows in a computing environment, ([0022]: Some embodiments further provide a computer program product containing executable computer program instructions which, when executed by one or more computers having a display, presents a user interface corresponding to a data structure): an executable portion that 
automatically creates and manages one or more data transformation templates in time-series data applications according to concepts ([0061]: The user can also create, edit or delete concepts from the semantic network by manipulating the interface components. By managing this contextual or graphical representation of the semantic network, the user is actually causing the invention to automatically create or manipulate the relationships of the semantic network), 
one or more instances of the concepts ([0020]: The data entities are displayed by means of the user interface, enabling one or more users to interact with the data structure), relationships between the concepts ([0020]: The user interface enables a user to define the relationships between new and existing data entities), and 
a mapping of the concepts to one or more data sources ([0061]: The labels or other interface components populated on the user interface are mapped to the relationships. The relationships are inferred from the mapping of the concepts on the user interface as managed by the user) 
wherein the one or more data transformation templates comprise a time-aggregation of a sum of all data flows from child concepts descending from the concepts used to produce time-series data cleaned from outliers ([0112]: the upper portion 92 of the FIG. 9 interface may display represents a global view of curated data from all users in a community; [0114]: When it is desired to be able to keep track of changes to the data over time, by time and who made the change, the underlying semantic network data structure may be augmented to include or to couple to a database having time-series capability, such that each change is recorded in the database and labelled by a time stamp and user identification. If users are organized into groups, an aspect of the database or a related database or table would include user-group affiliations).

Regarding Claim 16, Sweeney discloses the computer program product of claim 15, further including an executable portion that 
represents a semantic description of the time-series data applications using a semantic database according to the concepts, the one or more instances of the concepts, the relationships between the concepts (Fig. 9; [0114]: When it is desired to be able to keep track of changes to the data over time, by time and who made the change, the underlying semantic network data structure may be augmented to include or to couple to a database having time-series capability), and the mapping of the concepts to the one or more data sources ([0061]: The relationships are inferred from the mapping of the concepts on the user interface as managed by the user).

Regarding Claim 17, Sweeney discloses the computer program product of claim 15, further including an executable portion that receives the one or more data transformation templates and meta information specifying the concepts of inputs and outputs of the data transformation ([0069]: The user may be provided with tools by the user interface including adding concepts to or modifying concepts in the semantic network and means by which to manipulate the hierarchical or polyhierarchical relationships in the semantic network; [0077]: For example, a semantic engine for generating a semantic network may be provided for receiving user interaction information (a context) from which an active concept may be derived).

Regarding Claim 18, Sweeney discloses the computer program product of claim 15, further including an executable portion that: 
creates one or more instances of the one or more data transformation templates applied to the one or more data sources that match the one or more instances of the concepts describing input data to the one or more data transformation templates ([0059]: For example, where the data structure is a semantic network, the user interface enables the creation and management of a contextual or graphical representation of the semantic network. The user interface is populated with interface components that are matched or correspond to the concepts and relationships. The interface components may, for example, be labels corresponding to representations of the concepts); and 
creates new data sources representing an output of the one or more data transformation templates and mapping the new data sources to the concepts describing the output of the one or more data transformation templates (Embodiments disclosed herein also comprise a user interface for a semantic network in which users are provided with a plurality of suggested labels representing concepts in the semantic network that are potentially related to one or more labels input by the user to the user interface).

Regarding Claim 19, Sweeney discloses the computer program product of claim 15, further including an executable portion that maps the time-series data, the one or more data sources, and the concepts, or a combination thereof to a semantic database ([0114]: When it is desired to be able to keep track of changes to the data over time, by time and who made the change, the underlying semantic network data structure may be augmented to include or to couple to a database having time-series capability, such that each change is recorded in the database and labelled by a time stamp and user identification. If users are organized into groups, an aspect of the database or a related database or table would include user-group affiliations).

Regarding Claim 20, Sweeney discloses the computer program product of claim 15, further including an executable portion that: 
monitors and detects one or more changes in the one or more data sources and the concepts ([0112]: Further, using the lower portion 94 of the interface of FIG. 9, any user from the community can add concepts, curate and then archive those changes to the global view. Optionally, community users may be given the ability (rights) to see the changes that (all or select) other users have made. Within a corporation for example, permissions to view and change data might be given on a departmental basis. That is, different departments (from an enterprise perspective) may participate through creating legends or other identifiers for their changes (e.g., blue represents the legal team, red represents the design team, green represents the research group, etc.)); or 
creates additional data transformation templates upon determining the one or more data transformation templates are invalid ([0105]: The user can set a minimum and/or a maximum value of some criterion (for example, density or confidence) for the inclusion of concepts in the suggested set. If a minimum and maximum are set the user can create a window for inclusion rather than a simple hurdle).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168